Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
Status of the Application
Claims 1-5, 7-12 and 14-18 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 06/07/2022.
Claims 1, 8 and 14 are currently amended.
Claims 6, 13, and 19 remain cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-18 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-5 and 7 fall within the statutory category of an apparatus or system.  Claims 8-12 fall within the statutory category of a process. Claims 14-18 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8 and 14, the limitations of learn discrimination parameters using samples of features of biological information of a sample patient associated with an indication of whether or not the sample patient is in an agitation state as training data; learn countermeasure prediction parameters using samples of features of biological information of the sample patient associated with a countermeasure performed when the sample patient is in the agitation state as training data;  determine, based on features of input biological information of a target patient and the discrimination parameters, discrimination information indicating whether or not a condition of the target patient is in the agitation state; and estimate countermeasure information for the target patient based on the features of input biological information of the target patient and the countermeasure prediction parameters in response to determining that the target patient is in the agitation state, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “memory that stores a set of instructions” and “hardware processor configured to execute the set of instructions”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of learning discrimination parameters, learning countermeasure prediction parameters, determining discrimination information, and estimating countermeasure information, are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a memory that stores a set of instructions, hardware processor configured to execute the set of instructions, and a non-transitory recording medium recording a program which causes a computer to execute the method.  The memory, hardware processor, and non-transitory recording medium in these steps are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional element of applying machine learning to learn discrimination parameters and countermeasure prediction parameters which amounts to mere instructions to apply the exception. As per MPEP 2106.05(f)(1), reciting the idea of a solution or outcome does not integrate the abstract idea into a practical application. The claims recite machine learning at a very high-level of generality such that it is merely applying machine learning with no description of the mechanism for accomplishing the result and this type or recitation is equivalent to the words “apply it”.  The claims recite the use of machine learning to carry out the abstract idea but do not recite an improvement to the machine learning itself. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.


Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a memory, hardware processor, and a non-transitory recording medium recording a program which causes a computer to execute the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the memory and hardware processor are recited at a high level of generality and are recited as generic computer components by reciting they are part of the biological information processing system including ROM, RAM, and a control unit/CPU (Specification, [0067-0068]), which may be implemented as hardware, software or a combination, which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  The non-transitory recording medium is not specified and thus is no more than a generic computer component.  The claims also recite the additional element of applying machine learning to learn discrimination parameters and learn countermeasure prediction parameters which is mere instructions to apply the exception which is found to be a well-understood, routine and conventional function claimed in a merely generic manner similar to performing repetitive calculations, see MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-5, 7, 9-12 and 15-18 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 15 include learning the countermeasure prediction parameters which amounts to a mental process because it can be performed in the human mind using judgement, evaluation, opinion and observation.  The claims also recite holding the parameters which amounts to mere instructions to apply the exception because the claim invokes computers as a tool to perform an existing process, as per MPEP 2106.05(f)(2) which describes the use of a computer in its ordinary capacity for tasks such as storing data. Claims 3, 10, and 16 include estimating the countermeasure information with the plurality of countermeasures associated with countermeasure scores, which is directed to a mental process, similar to the independent claims.  Claims 4, 11, and 17 include estimating the countermeasure information in consideration of additional information related to the target patient, which similar to the independent claims is directed to a mental process. Claims 5, 12, and 18 include notifying a user of the estimated countermeasure information which is insignificant extra-solution activity including mere data outputting.  This is activity that is well-understood, routine and conventional in the field of data management because it involves receiving or transmitting data.  Claim 7 amounts to a description of the discrimination information which  further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.
Response to Arguments
Applicant’s arguments, see Pages 9-11, “Claim Rejections - 35 U.S.C. 101”, filed 11/16/2022 with respect to claims 1-5, 7-12 and 14-18 have been fully considered, but they are not persuasive.  
Applicant argues that the claims of the present application provide an improved technological result and provide improvements to a technical field which integrate the abstract idea into a practical application per Step 2A – Prong 1 because the claims recite machine learning features similar to Ex Parte Hannun. Examiner respectfully disagrees that the machine learning of the present claims provides an improvement to a technical field.  As per the rejection above, the machine learning in the present claims is recited at a high level of generality.  There is no actual model recited in the claims. The claims do not recite generating the model, but rather merely recite the use of the concept of machine learning to provide a result. Therefore, there is no improvement to a machine learning model or to the field of machine learning recited in the claims. The specification describes a learning unit which uses machine learning as a concept to learn parameters ([0047], [0052], [0055]), but there is no particular type of machine learning model disclosed in the specification, nor is there a description of the generation of a particular model in the specification.  Learning a relationship between features by using “machine learning” amounts to applying the high level concept of machine learning to the abstract idea and thus amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application.
Applicant argues that the present claims provide significantly more than the abstract idea because the Step 2B analysis in the previous rejection is not sufficiently factually supported under Step 2B. Applicant relies on the PTAB response to the examiner’s response to the appeal board in Ex Parte Hannun. Examiner respectfully disagrees that the present claims provide significantly more than the abstract idea. Unlike the Ex Parte Hannun response, the 101 rejection above includes an analysis of each of the additional elements and provides in the Step 2B analysis an explanation of the additional elements and how each element is well-understood, routine, and conventional in the art. The additional elements of a memory, hardware processor, and a non-transitory recording medium are supported by evidence from the specification which shows the elements to be well-known computer components executing the abstract idea. The use of machine learning as a concept is supported by functions that have been found to be well-understood, routine and conventional by the courts, as in MPEP 2106.05(d)(II).  This is a proper analysis for Step 2B and proper evidence to support that the additional elements do not provide significantly more than the abstract idea, as per the 2019 PEG. 
Applicant’s arguments, see Pages 11-13, “Claim Rejections - 35 U.S.C. 103”, filed 11/16/2022 with respect to claims 1-5, 7-12 and 14-18 have been fully considered, and they are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626